The plaintiff files a petition against the widow and children to sell, for assets, a tract of land which he alleges belonged to his intestate, Staton Cummings, containing 430 acres. The tract is irregular in shape, and is described by well-defined lines, with courses and distances. The widow, in her answer, alleges that she is the owner of 200 acres of said land by virtue of a deed made to her by her husband for a valuable consideration. The only question is whether (43)  the description in her deed is definite enough to convey the title to said 200 acres. The descriptive language is this: "A certain tract of land situated on the east side of Staton Cummings' tract, he now resides on, to contain 200 acres, and adjoining the lands of D. V. Mercer, W. Y. Webb, and Staton Cummings' land on the west side." It was admitted that Staton Cummings owned no land to the east of the tract above referred to. The plaintiff contends that the description is so indefinite that no title passed, and that the 200 acres can not be located. It is manifest that the husband intended to convey to his wife 200 acres of land on the east side of his tract of 430 acres. Of course, we can not observe his intention, unless his language in the deed is sufficient to carry the title as he intended. His Honor held that the widow is the owner of said 200 acres, and the defendant excepted and appealed.
Ordinarily the quantity of land is immaterial, but when the boundary line is uncertain, as in this case, the quantity becomes an important and material element. Clearly, to cut off 200 acres "on the east side of Staton Cummings' tract," etc., the division line must run north and south. On the plat filed in this case, it appears from the sixth station that a line due south is drawn to a point in the south boundary line of the whole tract, and the surveyor testifies that that line cuts off exactly 200 acres on the east side, and that no other north and south line will cut off exactly 200 acres. The method of locating this south and north line does not appear in the record, but the fact that it cuts off exactly 200 acres shows that the location can be ascertained. In Stewart v. Salmonds, 74 N.C. 518, a rude way of establishing the division line is pointed out, in a case involving a similar question. This case has been approved and followed in Warren v. Makely, 85 N.C. 12, and Cox v.(44)  Cox, 91 N.C. 256. The same result can be accomplished by the rules in trigonometry and the logarithmic system. No doubt, competent and practical surveyors have *Page 31 
other convenient modes of doing their work on scientific principles. We think, therefore, that his Honor properly instructed the jury that the defendant Anne Cummings was the owner of the 200 acres described in her deed from her husband.
Affirmed.
Cited: Harris v. Woodard, 130 N.C. 581.